PER CURIAM.
REVERSED. Donald v. State, 442 So.2d 271 (Fla. 1st DCA, 1983); Phillips v. State, 438 So.2d 886 (Fla. 1st DCA 1983). Pursuant to Fla.R.App.P. 9.030(a)(2)(A)(v), we certify to the Florida Supreme Court the following question as one of great public importance:
Is a circuit court deprived of subject-matter jurisdiction when the caption of the charging document charges the defendant[s] with felony petit theft and the body thereof cites the proper Florida Statute, § 812.014(2)(c), but the text of the charge alleges the value of the property to be less than $100 and does not specify the substantive elements of two prior petit theft convictions?
ERVIN, C.J., and LARRY G. SMITH and SHIVERS, JJ., concur.